Petition for writ of certiorari by Wensley Evers to the Court of Appeals to review and revise the judgment and decision of that court in Evers v. State, 25 Ala. App. 537, 150 So. 172.
The petitioner, Wensley Evers, was indicted by a grand jury of Tallapoosa county for the offense of murder in the first degree, and upon his trial, petitioner was found guilty by a petit jury of manslaughter in the first degree, and his punishment was fixed at imprisonment in the penitentiary for a period of forty-two months. He was sentenced accordingly.
From the judgment and sentence, the said Wensley Evers prosecuted an appeal to the Court of Appeals. The Court of Appeals, finding no error in the record, affirmed the judgment of conviction.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.